Citation Nr: 1118625	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-27 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a gunshot wound to the right elbow.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to April 1970, including combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in pertinent part, granted the Veteran's claim for service connection for residuals of a gunshot wound to the right elbow.  An initial rating of 10 percent was assigned.

A September 2007 statement of the case (SOC) addressed the Veteran's claims for an increased initial rating for posttraumatic stress disorder (PTSD), a right wrist disability and residuals of a gunshot wound to the hand and right elbow.  However, a timely substantive appeal indicated the Veteran's disagreement with the determination regarding the rating assigned for the residuals of a gunshot wound to the right elbow.  Therefore, the only issue before the Board for its consideration is the issue listed on the title page, and the representative's inclusion of these other issues in the March 2011 Informal Hearing Presentation was in error.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected residuals of a gunshot wound to the right elbow is currently rated by analogy under the diagnostic codes for traumatic arthritis and limitation of forearm extension.

Service treatment records document that that he sustained fragment wounds to the right elbow and right hand from sniper fire in September 1968.  He underwent delayed primary closure of the right elbow and right hand approximately one week later and was released from the surgical hospital after nine days of treatment.  The October 2005 VA examiner noted that the Veteran's joints and scars were intertwined with his combat injury and a right elbow x-ray demonstrated approximately 19 retained fragments.  An August 2007 private orthopedic treatment note suggested that the Veteran "may" have lost some soft tissue in the medial triceps area during his injury.

Unfortunately, the October 2005 VA examiner did not address which, if any, muscle groups in the Veteran's right arm were impacted by his gunshot wound and the severity of any such muscle group impairment.  A new VA examination is required to determine the nature and extent of the service-connected right elbow disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran the appropriate VA examination by a physician to determine all of the current manifestations of his service-connected residuals of a gunshot wound to the right elbow.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner. The examiner should indicate such review in the examination report or in an addendum.  All indicated diagnostic testing and diagnostic studies should be undertaken.  If the RO/AMC determines the Veteran needs two, different examinations (muscle and orthopedic) to determine the current severity of the disability, then such examinations should be scheduled.  

The examiner should describe in detail all current manifestations associated with the Veteran's right elbow disability, including any impairment to muscle group V or muscle group VI, or any other affected muscle group, as well as any associated scarring or joint/bone impairment.

The examiner should also indicate whether the residuals to muscle group V or muscle group VI are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

2.  The RO/AMC should review the examination report(s) to ensure that it(they) contain all information and opinions requested in this remand.

3.  If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


